306 N.Y. 704 (1954)
Holly Popkin, by Irving Popkin, Her Guardian ad Litem, Appellant,
v.
Jewish Young Men's and Women's Association of Rochester, New York, Inc., Respondent.
Irving Popkin, Appellant,
v.
Jewish Young Men's and Women's Association of Rochester, New York, Inc., Respondent.
Court of Appeals of the State of New York.
Argued November 23, 1953.
Decided January 15, 1954
Meyer Fix for appellants.
Robert C. Winchell for respondent.
Concur: LEWIS, Ch. J., CONWAY, DESMOND, DYE, FULD and FROESSEL, JJ. Taking no part: VAN VOORHIS, J.
Judgments affirmed, with costs; no opinion.